DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoy et al., USPN 2017/0104740.
With regard to claims 1, 19, and 20, Hoy discloses a computer-implemented method (0003) including presenting a motion-based challenge-response (0030) instruction to a user via a user interface of a first device (0022) of a plurality of devices associated with the user (0005) and communicatively coupled to one another by a network (0017, 0025), wherein the motion-based challenge-response instruction describes at least one motion that is performable by the user and detectable by at least one of the plurality of devices (0023), wherein the motion-based challenge-response instruction is configured to differentiate humans from bots (0023), determining that device data from one or more of the plurality of devices matches the at least one motion (0029), and authenticating the first device in response to determining that the device data matches the at least one motion (0038), wherein authenticating the first device indicates that the user is a human user (0034).
With regard to claim 9, Hoy discloses the method of claim 1, as outlined above, and further discloses the motion-based challenge-response instruction includes instructions for rotating the first device, and wherein the device data comprises motion- sensor data from the first device (0027).
With regard to claim 11, Hoy discloses the method of claim 1, as outlined above, and further discloses the motion-based challenge-response instruction includes instructions for orienting the first device so that the user is visible to a camera of the first device, and wherein the camera is configured to collect device data of the user while the user is performing the at least one motion (0023).
With regard to claim 12, Hoy discloses the method of claim 1, as outlined above, and further discloses the at least one motion includes a facial expression (0020).
With regard to claim 13, Hoy discloses the method of claim 1, as outlined above, and further discloses the at least one motion includes a gesture (0020, 0023).
With regard to claim 14, Hoy discloses the method of claim 1, as outlined above, and further discloses the motion-based challenge-response instruction includes instructions for providing tactile input to a touch screen of the first device (password, Fig. 4A).
With regard to claim 15, Hoy discloses the method of claim 1, as outlined above, and further discloses the motion-based challenge-response instruction includes a Completely Automated Public Turing test to tell Computers and Humans Apart P201800409US01Page 35 of 38(CAPTCHA), and wherein the at least one motion comprises a challenge generated by the CAPTCHA (0003, Fig 4A).
With regard to claim 16, Hoy discloses the method of claim 1, as outlined above, and further discloses the motion-based challenge-response instruction comprises an image of the at least one motion (Fig 4A, 0024).
With regard to claim 17, Hoy discloses the method of claim 1, as outlined above, and further discloses the method is performed by a host system according to software that is downloaded to the host system from a remote data processing system (0055).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy in view of Vilke et al., USPN 2017/0364675
With regard to claim 2, Hoy discloses the method of claim 1, as outlined above, and further discloses multiple devices that he does not use in his examples (0017). Hoy does not disclose the device data is received from a second device that is communicatively coupled to the first device. Vilke discloses a CAPTCHA authentication method (0023) similar to that of Hoy, and further discloses using an input from a second device to complete the authentication from a first (0040, claim 13). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the method of Vilke to use a second device to detect the inputs of Hoy for the motivation of allowing the authentication of Hoy for a device without the necessary inputs.
With regard to claim 7, Hoy in view of Vilke discloses the method of claim 2, as outlined above, and Hoy further discloses the motion-based challenge-response instruction includes a customized text uniquely identifying a respective motion according to custom motion descriptions (0030). Hoy does not disclose the user creates the text. Vilke discloses allowing a user to select a theme for authentication (0010). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the method of Vilke to allow user selection for the challenges of Hoy for the motivation of improving accurate authentication.
With regard to claim 8, Hoy in view of Vilke discloses the method of claim 2, as outlined above, and Hoy (0021) and Vilke (0035) further disclose using a user profile. The motivation to combine remains the same as outlined above.
With regard to claim 10, Hoy in view of Vilke discloses the method of claim 2, as outlined above, and Hoy further disclose the instructions include moving the device (0027). The motivation to combine remains the same as outlined above.
With regard to claim 18, Hoy discloses the method of claim 17, as outlined above, but does not disclose metering a usage of the software, and generating an invoice based on metering the usage. The examiner takes official notice that it is well known in the art to sell software based on usage. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, meter and invoice based on usage the software of Hoy for the motivation of making money.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy in view of Mak et al., USPN 2007/0271466.
With regard to claim 3, Hoy discloses the method of claim 1, as outlined above, and further discloses determining the captcha based in-part on user profile information (0021) for a specific user (Fig. 4A). Hoy does not disclose using device history to determine the challenge. Mak discloses a gesture authentication method (0076) similar to that of Hoy, and further discloses using device history to determine the challenge (0043). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the method of Mak to use device history to determine the challenge of Hoy for the motivation of ensuring the user of Hoy is capable of the authentication.
With regard to claim 4, Hoy in view of Mak discloses the method of claim 3, as outlined above, and Mak further discloses the motion-based challenge-response instruction (0079) is customized according to ranges of motion associated with the user and elected motions and non-elected motions associated with the user (0077, 0079). The motivation to combine remains the same as outlined above.
With regard to claims 5 and 6, Hoy in view of Mak discloses the method of claim 4, as outlined above, and Hoy further discloses the gestures are to head movements (0024), hand movements (0024), arm movements (0024), and finger movements (0023). The motivation to combine remains the same as outlined above.
References Cited
Itzhaik, USPN 2015/0084859, discloses a CAPTCHA system using gestures (0113) that can use a second device to perform the authentication (0044), but was not seen as the best art for forming a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434